By the Court.

The only question presented upon this appeal is as to whether the evidence justified the determination of the jury that, at the time of the execution of the. bond upon which this action is brought, the defendant Goebel had property which might have been *409seized and appropriated to the satisfaction of a judgment which the plaintiff had recovered against her. An examination of the record satisfies ns that the evidence was sufficient, and that the order refusing a new trial should be affirmed.
Ordered accordingly.